 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     NADIA AHMED
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336
 5   Nadia.Ahmed@usdoj.gov

 6   Representing the United States of America

                       UNITED STATES DISTRICT COURT
 7
                             DISTRICT OF NEVADA
 8                                  -OOO-
      UNITED STATES OF AMERICA,
 9                                     CASE NO: 2:17-cr-00061-APG-CWH
                        Plaintiff,
10
         vs.                                            STIPULATION AS TO PAYMENT OF
                                                        RESTITUTION
11    KELLY LUANNE SCHAIBLE,

12                                 Defendant.

13

14             It is hereby stipulated and agreed, by and between NICHOLAS A. TRUTANICH,

15   United States Attorney, and Nadia Ahmed, Assistant United States Attorney, counsel for

16   the United States of America, and Nisha Brooks-Whittington, Assistant Federal Public

17   Defender, counsel for defendant KELLY LUANNE SCHAIBLE, that the restitution

18   hearing currently scheduled for May 14, 2019 at 11:15 a.m., be vacated and that

19   restitution be issued as follows.

20             This Stipulation is entered into for the following reasons:

21             1.     The parties have resolved the issue of restitution and jointly request that the

22   Court impose restitution in the amount of $15,000.00 to the victim, N.R.

23             2.     The parties further jointly request that the Court amend the judgment issued

24   in this case to reflect the restitution amount of $15,000 and attach to the judgment the
 1   restitution list submitted separately to the Court’s courtroom deputy to this stipulation.

 2          3.     The parties also agree that Ms. Schaible does not have the ability to pay

 3   interest and therefore request, pursuant to 18 U.S.C. § 3612(f)(3)(A), that this Court waive

 4   the requirement for interest.

 5          DATED this 8th day of May, 2019.

 6          Respectfully submitted,

 7   NICHOLAS A. TRUTANICH
     United States Attorney
 8
     s// Nadia Ahmed                                    s// Nisha Brooks-Whittington
 9   NADIA AHMED                                        NISHA BROOKS-WHITTINGTON
     Assistant United States Attorney                   Assistant Federal Public Defender
10                                                      Counsel for Defendant SCHAIBLE

11

12

13

14

15

16

17

18

19

20

21

22

23                                              2

24
 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2                                          -OOO-

 3

 4    UNITED STATES OF AMERICA,

                                 Plaintiff,          CASE NO: 2:17-cr-00061-APG-CWH
 5
         vs.
 6                                                   ORDER
      KELLY LUANNE SCHAIBLE,
 7
                                 Defendant.
 8
               FINDING GOOD CAUSE exists to vacate the restitution hearing and briefing
 9
     deadline, IT IS HEREBY ORDERED that said hearing shall be vacated.
10
               IT IS FURTHER ORDERED that the judgment in this case shall be amended to
11   reflect the award of restitution in the amount of $15,000.00 to the victim, N.R.
12             IT IS FURTHER ORDERED that the restitution list shall be attached to the amended

13   judgment.

               IT IS FURTHER ORDERD that Pursuant to 18 U.S.C. § 3612(f)(3)(A), the
14
     requirement for interest is waived.
15

16
                           9th of May, 2019.
               DATED this ___
17

18
                                                       __________________________________
19                                                     HONORABLE ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23                                             3

24
